Citation Nr: 0300115	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  94-16 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
anxiety reaction, currently evaluated as 70 percent 
disabling.

(The issue of entitlement to service connection for a foot 
disability will be the subject of a later Board decision).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to June 
1958, and from August 1958 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The veteran's claim was 
remanded for additional development in December 2000.  It 
is again before the Board for appellate review.

The Board notes that the veteran's representative raised 
the issue of entitlement to an earlier effective date for 
the grant of a total disability evaluation based on 
individual unemployability (TDIU) in a written submission 
dated in November 2002.  The veteran was granted a TDIU 
rating in September 2001 with an effective date of 
December 12, 2000.  This issue has not been developed or 
certified on appeal to the Board.  Accordingly, it is 
referred to the RO for consideration.


FINDING OF FACT

The veteran's service-connected anxiety reaction prohibits 
the veteran from obtaining and maintaining employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for anxiety 
reaction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.132 Diagnostic 
Code 9400 (1996); 38 C.F.R. § 4.7, 4.130 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran was granted entitlement to service connection 
for anxiety reaction in March 1967.  He was assigned a 10 
percent disability rating that remained in effect for many 
years until it was increased to 70 percent by way of a 
rating decision dated in September 2001.

The veteran submitted his current claim for an increased 
evaluation in January 1992.  The veteran informed the RO 
that he was incarcerated by the State of South Carolina 
Department of Corrections in April 1992.

The veteran was afforded a VA psychiatric examination in 
June 1992.  The examiner noted that the veteran was 
serving a 25-year sentence for drug possession.  The 
veteran was treated by a prison psychiatrist for symptoms 
of his anxiety reaction.  The veteran reported that his 
symptoms were improved with the use of medications 
prescribed by the prison psychiatrist.  The examiner 
reported that the veteran was neatly groomed, spoke in a 
monotone voice and showed little range of affect.  The 
veteran's general fund of knowledge was described as good.  
He denied any hallucinations.  The examiner reported that 
the veteran was somewhat manipulative in that he would say 
what he thought sounded good or what he thought the 
examiner wanted to hear.  The veteran related that he 
slept well but had an occasional nightmare regarding 
events in service.  The diagnosis was anxiety disorder 
with panic attacks.  The examiner noted that the veteran 
had a long history of an anxiety disorder and continued to 
have symptoms of the disorder.  The examiner opined that 
the veteran's impairment was mild to moderate.  The 
veteran was noted to be competent to manage his own funds.

The veteran's claim for an increased disability evaluation 
was denied in October 1992.  The veteran perfected an 
appeal of that denial in March 1993.

Associated with the claims folder in April 1993 were VA 
outpatient treatment records for the period from November 
1992 to March 1993.  The records showed outpatient mental 
health clinic (MHC) visits in November 1992 and March 
1993.  The veteran's anxiety disorder was noted to be 
controlled with some panic episodes.

The veteran testified at a hearing at the RO in April 
1993.  The veteran testified that he was treated for his 
anxiety reaction by a VA psychiatrist approximately once 
every three months.  The veteran said that he had 
experienced an increase in his panic attacks and that his 
medication level was increased at his last VA appointment.  
The veteran said he was able to see a Department of 
Corrections social worker any time he needed to.  The 
veteran related a history of drug and alcohol abuse after 
service.  He said he used alcohol and drugs with his 
prescribed medications.  He said that his symptoms were 
decreased when he used the alcohol and drugs.  

Medical records from the Department of Corrections were 
received in June 1993.  They reflected treatment provided 
to the veteran for the period from December 1991 to March 
1993.  The records noted several renewals of his 
psychotropic medications.

The veteran's case was remanded by the Board in December 
1996.  One aspect of the remand was to obtain a VA 
psychiatric examination.  The veteran was examined in 
April 1997.  The veteran gave a long history of drug and 
alcohol abuse going back to the 1950's.  The veteran said 
that he experienced panic attacks approximately twice a 
week.  He also reported poor sleep due to nightmares; 
however, the examiner reported that the veteran was very 
vague in describing the nightmares.  The examiner reported 
that the veteran's speech was fluent with a normal rate 
and tone.  He was cooperative with the examination.  The 
veteran was described as alert and oriented.  He denied 
any current suicidal or homicidal ideation and denied any 
auditory or visual hallucinations.  His thought and affect 
were euthymic.  The veteran was able to recall three out 
of three words immediately, and one out of three after 
five minutes.  His abstract thinking was intact.  The 
veteran was able to recall past presidents only to 
President Clinton.  The examiner said that the veteran's 
insight and judgment were poor.  

The examiner noted that, given the veteran's past 
substance abuse, he would benefit from a payee for his 
benefits.  Otherwise the veteran would spend his money on 
drugs.  The examiner said that the veteran's anxiety 
disability was manifested by mild symptoms.  The examiner 
felt that the veteran's main problem was his drug 
dependence.  The diagnoses were marijuana, cocaine, 
sedative, and opiate dependence; and mild panic disorder 
without agoraphobia.

The RO made a proposed finding of incompetency for the 
veteran in July 1997.  The veteran submitted a statement 
in August 1997 in support of the incompetency finding and 
the appointment of a payee.  The RO issued a rating 
decision in August 1997 that found the veteran incompetent 
based on the April 1997 VA examination results.  The 
veteran's compensation benefits were to be paid to a 
fiduciary.

Associated with the claims folder is a report from a VA 
field examination conducted in December 1997.  The 
examiner noted that he visited the veteran in prison.  The 
veteran was described as clean and dressed in prison 
attire for the interview.  The examiner reported that the 
veteran appeared to be fully oriented and answered all 
questions in a rational manner.  The veteran was aware of 
the source and amount of his income but agreed that he 
would not be prudent in the use of his money.  It was 
noted that the veteran had been in prison since November 
1987 and was expected to be released in 2001.  The 
recommendation was to have his benefits paid to a 
beneficiary while he was incarcerated and reassess the 
situation upon the veteran's release from prison.

The veteran's claim was remanded by the Board in January 
1998.  Specifically, the April 1997 VA examination failed 
to comply with the requirements set forth in the December 
1996 remand.  

The RO wrote to the veteran in January 1998 and asked that 
he identify sources of treatment so that medical records 
could be obtained.  The veteran responded in February 1998 
that his treatment was provided by the Department of 
Corrections.

A statement was received from J. W. Blanton, Jr., M. D., 
in February 1998.  He stated that he treated the veteran 
for his anxiety since April 1997.  The veteran was noted 
to be compliant with his medications and treatment 
support.

In March 1998 the veteran submitted a number of items of 
evidence.  One item was a State of South Carolina parole 
order releasing the veteran from prison in September 1993.  
A notation on the bottom of the order noted that parole 
was rescinded in July 1995.  A statement from the veteran 
indicated that there was a mistake in his release and he 
was re-incarcerated in July 1995.  The veteran also 
submitted statements from several persons who knew him in 
prison.  The statements described the veteran experiencing 
panic attacks while awake or nightmares while asleep.  

The veteran also submitted several documents from the 
Department of Corrections that noted that he was taking 
medications that caused drowsiness. 

The RO again wrote to the veteran in March 1998 and 
requested that he identify all sources of treatment so 
that the records could be obtained and associated with the 
claims folder.  A specific request was made by the RO to 
Dr. Blanton for his clinical records in March 1998.  

The veteran provided a list of dates and places of 
treatment in April 1998.  The treatment was at several VA 
facilities for dates ranging form 1966 to 1993.  The 
treatment related to the veteran's claim for service 
connection for a foot disability.

Dr. Blanton responded to the RO in April 1998.  He 
provided a statement in lieu of any records.  Dr. Blanton 
said that the veteran had been under his care for post-
traumatic stress disorder since early 1997.  He had 
prescribed Trazadone and Atarax for treatment.  The 
veteran had been compliant with the medication regime and, 
at present, appeared to function well within the prison 
milieu.

Associated with the claims folder in April 1998 were VA 
treatment records for the period from August 1991 to 
November 1993.  Many of the records were duplicates of 
others previously obtained.  Most of the records were 
unrelated to his anxiety reaction.  One entry, dated in 
July 1993, noted that the veteran was involved with extra 
volunteer work and rehabilitation in prison.

The veteran was scheduled for VA examinations in May 1998.  
Evidence of record shows that he failed to report for the 
examinations.  The veteran later submitted a letter from a 
prison medical clerk, dated in August 1998, which 
explained that he was responsible for the cost of 
transportation to his VA examination for himself and two 
guards.  He was unable to pay the costs.

The veteran submitted a lay statement from W.G.O. in 
October 1998.  W.G.O. appeared to be a inmate that worked 
as a paralegal and was familiar with the veteran in 
prison.  The statement related observations of the 
veteran's nervousness and difficulty in comprehending 
"realistic issues and facts."  He said that the rescission 
of the veteran's parole had caused a great deal of stress.  
He added that the veteran's loss of his mobile home and 
furniture and the stealing of his money by people he 
trusted also caused stress.

The veteran submitted a statement that was dated in July 
1998 and received in October 1998 that appears to be 
related to a separate claim for waiver of recovery of a 
debt.  The veteran stated that he had not held a job in 
over 20 years.

In April 1999 the veteran submitted the last page of an 
order signed by a circuit judge of the ninth judicial 
circuit of South Carolina.  The order directed that the 
veteran be paroled and was effective as of April 1999.

The veteran submitted a statement in July 1999 arguing 
that his disability was more severe than his current 
rating.  He said that his service-connected and 
nonservice-connected disabilities prevented him from 
working full time.

The veteran's case was remanded by the Board in February 
2000.  The veteran was to be afforded VA examinations for 
his psychiatric and orthopedic claims.

The veteran submitted a statement in March 2000 wherein he 
said that he was unemployed because of his anxiety 
reaction disability.

The veteran was scheduled for the VA examinations in June 
2000.  Evidence of record shows that he failed to report 
for the scheduled examinations.

The veteran's case was again remanded by the Board in 
December 2000 to afford the veteran the opportunity to 
report for an examination; or, in the alternative, be 
fully informed of the consequences of a failure to report 
for the examination.

The RO received a formal claim for total disability 
evaluation based on individual unemployability (TDIU) in 
December 2000.  The veteran said that he last worked full 
time in September 1999.

The veteran was afforded a VA psychiatric examination in 
April 2001.  The examiner reported that he asked the 
veteran about the purpose of the visit in order to gauge 
the response against evidence in the file.  The veteran 
reported that it dealt with his claim for benefits.  He 
then provided a history of trauma in service and the 
ongoing anxiety problems since that time.  The veteran 
reported that he was in a drug-alcohol treatment program 
and had been substance free for 90 days.  The veteran did 
not receive treatment for his anxiety but said that he was 
occasionally given medications in the form of free samples 
by a doctor.  The examiner provided a diagnosis of 
generalized anxiety disorder.  He assigned a global 
assessment of functioning (GAF) score of 45.  He said that 
this represented a serious impairment in social and 
vocational spheres.  The examiner stated that the 
veteran's oddities of manner and presentation would 
present major problems with respect to employment.  

The veteran was examined by the same VA examiner in July 
2001.  The examiner noted that he only had informal notes 
available from the prior examination.  The veteran 
presented with strikingly blonde hair as opposed to his 
previous red hair in April 2001.  He was casually dressed 
but not slovenly.  The examiner gave a detailed history of 
the veteran's past, to include periods before and during 
service.  The veteran gave a detailed accounting of his 
experience in service where he was injected with 
penicillin and suffered what he described as a "near death 
experience."  The veteran attributed his problems in, and 
after service, to that experience.  The veteran did relate 
that he had been prescribed medications by a VA physician.  
The examiner stated that he was convinced that the veteran 
suffered lasting damage from his experience in service.  
The examiner also felt that the veteran satisfied the 
criteria for a diagnosis of post-traumatic stress disorder 
(PTSD).  The examiner said that the veteran was 
malingering or unduly requesting compensation in regard to 
his employability.  He stated that the veteran would be 
unable to work even in menial, physical labor such as a 
dishwasher due to his debilitation.  In regard to the 
question of whether or not the veteran's service-connected 
disabilities rendered him unable to work the examiner 
replied with "an emphatic yes."  The pertinent diagnosis 
was PTSD with sequelae severe enough to eventually require 
court mandated custodial care of finances.  The examiner 
assigned a GAF score of 38.  He noted that the veteran's 
behavior was moderately inappropriate and that he spoke 
casually of suicide on occasions without means or method.  
There was some impairment of reality testing and 
communication.

In September 2001 the RO increased the disability 
evaluation for the veteran's anxiety reaction to 70 
percent.  The RO also granted the veteran's claim for a 
TDIU rating.  The effective date for the two benefits was 
established as of the date of receipt of the formal TDIU 
claim in December 2000.

Associated with the claims folder in September 2001 were 
private treatment records from Palmetto Primary Care 
Physicians and a Dr. Brake.  The records covered a period 
from January 2001 to August 2001.  The initial treatment 
entry was for acute nasopharyngitis.  The veteran was 
noted to be alert, oriented times three and with no 
difficulty with speech or language.  He was noted to be 
depressed and anxious in February 2001.  A March 2001 
entry noted that the veteran suffered from depression that 
was relieved with medication.  Several additional entries 
noted continued complaints of depression with diagnoses of 
anxiety, depression and PTSD.

The veteran was afforded a VA aid and attendance 
examination in January 2002.  The examiner noted that the 
veteran's complaints were low back pain and PTSD.  The 
examiner found that the veteran was capable of performing 
the activities of daily living without assistance.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  Individual disabilities 
are assigned separate diagnostic codes.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Where 
entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  
Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

The veteran submitted his claim for an increased 
disability evaluation for his service-connected anxiety 
disorder in January 1992.  His claim was denied in October 
1992.  The veteran perfected an appeal of that denial in 
March 1993.  His claim has remained in an appellate status 
since that time.  

VA revised the criteria for evaluating psychiatric 
disabilities effective November 7, 1996.  61 Fed. 
Reg. 52,695 (1996).  On and after that date, all diagnoses 
of mental disorders for VA purposes must conform to the 
Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM-IV).  61 Fed Reg. 52,700 (1996) (codified at 
38 C.F.R. § 4.125 (2002)).  The new criteria for 
evaluating service-connected psychiatric disability were 
codified at 38 C.F.R. § 4.130 (2002).  The new rating 
criteria are sufficiently different from those in effect 
prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version 
more favorable to the appellant applies unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  In 
light of Karnas, the Board will proceed to analyze the 
veteran's anxiety disorder claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.  See VAOPGCPREC 3-2000.

The veteran's claim was remanded in December 1996, January 
1998, February 2000 and December 2000.  Each remand noted 
that the veteran's anxiety disorder disability was to be 
evaluated under both the prior and amended rating 
criteria.  The September 2001 rating decision applied only 
the amended criteria in evaluating the veteran's 
disability evaluation.  The Board will analyze the 
veteran's claim under both sets of regulations.  See 
Karnas, supra.

The veteran's anxiety disorder has been rated as 70 
percent disabling under Diagnostic Code 9400.  38 C.F.R. 
§ 4.132 (1996).  Under Diagnostic Code 9400 a 70 percent 
rating is for consideration where the ability to establish 
or maintain effective or favorable relationships with 
people is severely impaired.  The psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
A 100 percent rating is applicable where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; demonstrably unable 
to obtain or retain employment.  The three criteria for a 
100 percent rating are independent of one another; only 
one needs to be met to be awarded a 100 percent 
disability.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

The new criteria for evaluating anxiety depression are 
found at 38 C.F.R. § 4.130 (2002).  Under Diagnostic Code 
9400 a 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is applicable 
where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

In applying the old rating criteria, the Board finds that 
a 100 percent disability evaluation is warranted.  The VA 
examiner from July 2001 stated that the veteran was unable 
to work, even at menial jobs.  This was because of his 
psychiatric disability.  Indeed, the veteran's GAF score 
reflected the conclusion that he could not work because of 
psychiatric impairment.  Thus, under Johnson, the veteran 
satisfies the criteria for a 100 percent rating.  He is 
demonstrably unable to obtain or retain employment.  (In 
light of this award, further analysis under the new 
criteria is not necessary.)


ORDER

Entitlement to a 100 percent disability rating for anxiety 
reaction is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

